ORDER
The Disciplinary Review Board on December 22, 1998, having filed with the Court its decision concluding that JAMES R. LISA of BAYONNE, who was admitted to the bar of this State in 1984, and who was suspended from practice for a period of three months effective March 24,1998, and who remains suspended at this time, should be suspended from the practice of law for a further period of one year for violating RPC 3.3(a)(1) (making a false statement of material fact to a court), RPC 5.5(a) (unauthorized practice of law), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to submit proof from his treating psychologist that he has successfully completed and has been discharged from treatment and that respondent should be required to submit proof of his fitness to practice as attested to by an independent mental health professional approved by the Office of Attorney Ethics;
And good cause appearing;
*6It is ORDERED that JAMES R. LISA is suspended from the practice of law for a period of one year, and until further Order of the Court, effective immediately; and it is further
ORDERED that prior to any application for reinstatement, respondent shall submit proof from his treating psychologist that he has successfully completed and has been discharged from treatment; and it is further
ORDERED that prior to any application for reinstatement, respondent shall submit to an examination by an independent mental health professional approved by the Office of Attorney Ethics, and thereafter submit proof of respondent’s fitness to practice law; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.